Name: Commission Regulation (EEC) No 1418/91 of 15 May 1991 amending Regulation (EEC) No 4141/87 determining the conditions under which goods for certain categories of aircraft, ships or drilling or production platforms are eligible on import for a favourable tariff arrangement by reason of their end-use
 Type: Regulation
 Subject Matter: tariff policy;  air and space transport;  mechanical engineering;  maritime and inland waterway transport
 Date Published: nan

 No L 135/28 Official Journal of the European Communities 30. 5. 91 COMMISSION REGULATION (EEC) No 1418/91 of 15 May 1991 amending Regulation (EEC) No 4141/87 determining the conditions under which goods for certain categories of aircraft, ships or drilling or production platforms are eligible on import for a favourable tariff arrangement by reason of their end-use THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ('), as last amended by Regulation (EEC) No 1056/91 (2), and in particular Article 11 thereof, Whereas Commission Regulation (EEC) No 4141 /87 (3), as last amended by Regulation (EEC) No 1473/89 (4), provides, in cases where certain goods for the mainte ­ nance or repair of aircraft are consigned by air from one Member State to another by airlines engaged in interna ­ tional traffic, for an internal transit procedure that is more flexible than that of control copy T 5, in view of the specialized nature of these movements of goods ; Whereas it has also proved necessary to simplify the procedure for consigning the same goods between the airlines by land ; whereas in addition because of the specific nature of the goods referred to at Article 3 as regards their nature, their price and the limited possibility of using them outside their domain there is a need to provide that their first assignment to their prescribed use fulfils the customs obligation concerned ; and that conse ­ quently there is a need to make the appropriate amend ­ ments, to the text of the said Regulation ; Whereas the Nomenclature Committee has not delivered on opinion within the time limit set by its Chairman ; Whereas the measures provided for in this Regulation are in accordance with the opinions of the Committee on the Movement of Goods, 1 . In Article 3, first sentance, the words 'or by land are inserted after 'by air'. 2. In Article 3, second sentence, 'Article 4 to 8 ' is replaced by 'Articles 4 to 8 and 9b'. 3 . In Article 4, 'The air way-bill' is replaced by 'In the case of consignment by the airwaya-bill . . 4. The following Article 9b is inserted : 'Article 9b 1 . In the case of transfer by land, Community transit provisions shall apply. In addition, box 44 (Additional Information, etc .) of the T 2 declaration or document as appropriate must indicate the names of the airports of departure and destination . Furthermore the box reserved for the description of the goods on the declaration or the T 2 must contain one of the statements contained at the third paragraph of Article . 2. The forwarding airline company and the recei ­ ving airline must keep a copy of copies 4 and 5 of the T 2 document respectively in support of their records.' 5 . The following Article 1 0 bis is inserted : 'Article 10a Notwithstanding Article 11 bis ( 1 ) of Regulation (EEC) No 4141 /87, the goods referred to at Article 3 which are used by airline ocmpanies for the purposes of maintai ­ ning or repairing their civil aircraft are considered as having fulfilled their end use with effect from the date of their first assignment to their prescribed use .' HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 4141 /87 is hereby amended as follows : Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. (') OJ No L 256, 7. 9 . 1987, p. 1 . (2) OJ No L 107, 27. 4. 1991 , p. 10 . (3) OJ No L 387, 31 . 12. 1987, p. 76 . n OI No L 146, 30. 5. 1989. d . 9 . 30 . 5. 91 Official Journal of the European Communities No L 135/29 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 May 1991 . For the Commission Christiane SCRIVENER Member of the Commission